Citation Nr: 1030611	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cardiovascular 
disorder. 

3.  Entitlement to service connection for a low back disorder, 
bulging disc at L4-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the Army from May 1966 
to April 1968, followed by Reserve service until May 1972.  
Subsequently, the Veteran was a member of the Army National Guard 
of Idaho from September 1985 to March 2004.  During that time, he 
served annual periods of active duty for training (ADT) and 
inactive duty training (IADT) in his military occupational 
specialty (MOS) until his final separation in 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2010 videoconference 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

On the Veteran's November 2008 VA Form 9, he did not list the 
issues of entitlement to service connection for gastroesophageal 
reflux disease (GERD)/hiatal hernia, sleep apnea, or 
hypertension.  At the June 2010 Board hearing, the Veteran 
confirmed that he wished to withdraw those 3 issues, and so they 
are not before the Board for appellate review.  

In addition, the Veteran included a statement with his VA Form 9 
in which he stated that his low back disorder had degenerated, to 
include a cervical spine disorder.  He also mentioned his 
cervical spine problems at the June 2010 hearing.  The issue of 
entitlement to service connection for a cervical spine disorder 
has thus been raised by the record, but has not been adjudicated 
by the RO.  Therefore, the Board does not have jurisdiction over 
it, and it is REFERRED to the RO for appropriate action. 



FINDINGS OF FACT

1.  The Veteran had a hearing loss disability which pre-existed 
his entry into National Guard service. 

2.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's hearing loss was aggravated 
by his National Guard service.

3.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current cardiovascular disorder 
which is related to his active duty for training or inactive duty 
training.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's low back 
disorder, diagnosed as a bulging disc at L4-L5, is related to his 
ADT or IADT, nor was arthritis manifested during any of his 
National Guard service or within one year after a period of 
active military service to which the presumptive regulations 
apply.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1153, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2009).

2.  The Veteran does not have a cardiovascular disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.304 (2009).

3.  The Veteran's low back disorder, diagnosed as a bulging disc 
at L4-L5, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In June 2006, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the June 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the May 2007 rating decision and September 2008 SOC 
explained the basis for the RO's action, and the SOC provided him 
with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), private treatment records, and 
the Veteran was afforded a VA examination in May 2007 with regard 
to his hearing loss claim.  The Board finds that VA examinations 
are not necessary to fulfill VA's duty to assist with regard to 
the Veteran's cardiovascular and low back disorder claims.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no evidence of a current cardiovascular 
disorder.  Moreover, there are no competent medical opinions 
relating any current cardiovascular or low back disorder to the 
Veteran's AD or any period of ADT or IADT, and no other medical 
evidence of record suggests a causal relationship between any 
current cardiovascular or low back disorder and active duty, ADT 
or IADT.  Accordingly, an examination is not required here, even 
under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis and organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Service connection may also be granted for aggravation of a pre-
existing injury suffered or disease contracted in line of duty.  
A pre-existing injury or disease will be considered to have been 
aggravated during service where there is an increase in 
disability during service unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing 
injury or disease will not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" - that is, 
a worsening that existed not only at the time of separation but 
one that continued thereafter - is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the veteran 
is examined, accepted and enrolled for service, the burden lies 
with the government to show, by clear and unmistakable evidence, 
that the defect, infirmity, or disorder both preexisted and was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination 
reports are to be considered as noted. (1) History of 
preservice existence of conditions recorded at the 
time of examination does not constitute a notation of 
such conditions but will be considered together with 
all other material evidence in determinations as to 
inception.  Determinations should not be based on 
medical judgment alone as distinguished from accepted 
medical principles, or on history alone without regard 
to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  
They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular 
injury or disease or residuals thereof.

(2) History conforming to accepted medical principles 
should be given due consideration, in conjunction with 
basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary 
principles in relation to value consistent with 
accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, 
including official and other records made prior to, 
during or subsequent to service, together with all 
other lay and medical evidence concerning the 
inception, development and manifestations of the 
particular condition will be taken into full account.

(3) Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no 
force and effect if other data do not establish the 
fact.  Other evidence will be considered as though 
such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact (clear 
and unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is necessary.  
This regulation also states that where there is the notation or 
discovery during service of such residual conditions as scars, or 
absent, displaced, or resected parts of organs with no evidence 
of the pertinent antecedent active disease or injury during 
service the conclusion must be that they preexisted service. 

Active military service includes AD, any period of ADT during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, or 
any period of IADT during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  
ADT includes full-time duty performed for training purposes by 
members of the National Guard of any State.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service 
connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing AD or ADT, or from an injury 
incurred or aggravated while performing IADT.  38 U.S.C.A. 
§§ 101(24), 106, 1110.

In this case, by rating decision in May 2007, the Veteran was 
granted service connection for tinnitus incurred during his 
active duty period in the Army from 1966 to 1968.  The rating 
decision also granted service connection for a left knee strain 
due to an injury that occurred during a period of ADT on June 12, 
2001.  The Veteran has ascribed the disabilities for which 
service connection is claimed in the present appeal as having 
been incurred in 1979, prior to his entrance into National Guard 
service, and in March 1994.  Whether or not the period in 1994 
were to be characterized as active military service, it did not 
extend for 90 days or more, and therefore the statutory one-year-
post-service presumption for service connection of diseases such 
as arthritis is inapplicable.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Hearing Loss

The Veteran first contends that his current hearing loss is 
related to his service in the National Guard.  Specifically, at 
the June 2010 hearing, he testified that he was a mechanic whose 
job was to repair tanks.  He performed this job during the ADT 
and IADT periods - 2 weeks, multiple weekends, and occasionally a 
month during the summer every year - of his National Guard career 
from 1985 to 2004.  He said that, on several occasions, while he 
was repairing a tank, the main gun went off when he was too close 
to it.  Earlier in his National Guard career, he was a small arms 
repairman, and his job was to test small arms.  The Veteran 
denied any other noise exposure, either in his military service, 
post-service occupation, or personal life.  Specifically, during 
his service in the Army and in the Reserve, he surveyed computer 
printouts as a stock clerk.  Additionally, during his time in the 
National Guard, he also worked as a civilian military technician 
during the week, where he ran a system to test electrical 
filaments in tanks and was not exposed to loud noise.  

At the February 1966 pre-induction examination, an audiogram was 
conducted and revealed puretone thresholds of 0 decibels in both 
ears at the frequencies 500, 1000, 2000, and 4000 Hz.  At the 
February 1968 separation examination, an audiogram revealed 
puretone thresholds of 0 decibels in the right ear, and 5, 5, 5, 
5, and 30 decibels in the left ear at the frequencies 500, 1000, 
2000, 3000, and 4000 Hz.  Thus, the Veteran did not have a 
hearing disability as defined by VA regulations while in active 
service in the Army.  See 38 C.F.R. § 3.385.  

At the Veteran's September 1985 enlistment examination for the 
National Guard, an audiogram revealed puretone thresholds of 15, 
5, 5, 30, and 60 decibels in the right ear, and 10, 5, 15, 35, 
and 70 decibels in the left ear at the frequencies 500, 1000, 
2000, 3000, and 4000 Hz.  Thus, a hearing loss disability was 
present at the time of enlistment into National Guard service.  
Indeed, the Veteran's service records include a waiver of hearing 
deficiency for enlistment in the National Guard.  The notes 
indicate that, although he had high frequency hearing loss, he 
had normal spoken voice range.  Additionally, because he had 
prior service, the Veteran would not require basic training 
exposure.  Thus, a waiver of the Veteran's hearing deviation was 
granted for purposes of enlistment.    

The Board finds that the notation of a hearing loss disability at 
enlistment serves as evidence of a pre-existing disability.  
Accordingly, the appropriate question with respect to this claim 
is whether the Veteran's hearing loss disability was aggravated, 
rather than incurred, during his National Guard service.

In August 1994, the Veteran had a periodic physical examination, 
at which he reported experiencing hearing loss.  An audiogram 
revealed puretone thresholds of 0, 0, 5, 55, and 65 decibels in 
the right ear, and 5, 0, 10, 60 and 80 decibels in the left ear 
at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  The 
examiner assessed high frequency hearing loss.

An audiogram was conducted on July 2003 at the Boise Hearing and 
Speech Clinic.  However, the puretone thresholds were recorded in 
graph form and were not interpreted.  Accordingly, the data is 
not in a format compatible with VA rating guidelines.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the Board is unable 
to determine the level of hearing disability based on these 
examination results.  

The Veteran's service records include a January 2004 Memorandum 
stating that he was being recommended for separation from service 
based on the results of his recent hearing test, unless he 
obtained a hearing aid.  The Veteran testified at the June 2010 
Board hearing that he took early retirement from the National 
Guard due to his hearing loss disability.  His NGB Form 22 
indicates that he was medically unfit for retention.  

In February 2004, Dr. S.D.H., a retired Amy audiologist, wrote a 
letter stating that the Veteran had worked around loud noise for 
most of his military career.  The noise to which he had been 
exposed, such as impact noise from weapons fire, had been 
devastating to his hearing, and he had had difficulty hearing for 
many years.  Audiometry revealed moderately severe sensorineural 
hearing loss in the right ear and a mild sloping to profound 
sensorineural hearing loss in the left ear.  Tympanometry, bone 
conduction measures, and acoustic reflexes all indicates the 
middle ear systems function normally.  Dr. S.D.H. stated it was 
his opinion that much of the hearing loss was caused by exposure 
to loud noise without adequate protection.    
 
In May 2007, the Veteran was afforded a VA examination.  He 
reported exposure to excessive noise from tanks, small arms fire, 
and demolitions.  He said he was often around tanks, and most of 
the time, a warning was given before the tanks were fired.  Also, 
he had hearing protection in place most of the time, but there 
were several instances when he was caught off guard and did not 
have them inserted.  His ears would ring for weeks if a tank was 
fired while his hearing protection was not in place.  
Recreationally, the Veteran went target shooting but used hearing 
protection all the time.  He stated that his hearing loss began 
in approximately 1997.  An audiogram revealed puretone thresholds 
of 40, 55, 55, 65, and 60 decibels in the right ear, and 35, 45, 
65, 85, and 85 decibels in the left ear at the frequencies 500, 
1000, 2000, 3000, and 4000 Hz. 

As to a connection to service, the examiner noted that the 
Veteran's hearing sensitivity was within normal limits 
bilaterally when he entered the military in 1966.  The STRs 
showed a decrease in hearing sensitivity in his left ear at 4000 
Hz when he separated from active duty in 1968.  However, the 
hearing in his left ear was within normal limits by the VA 
regulatory definition of normal hearing.  The hearing sensitivity 
in his right ear remained unchanged at separation compared to his 
induction audiogram.  Thus, the examiner opined that the 
Veteran's hearing loss was less likely than not related to or 
caused by active duty military service noise exposure.  The 
examiner went on to note that the Veteran was exposed to 
excessive noise in the military during AD and working as a 
civilian in the National Guard; thus, the examiner opined that 
the Veteran's tinnitus was as likely as not caused by or related 
to active military service noise exposure between 1966 and 1968.    

The Board finds that the evidence is in relative equipoise as to 
whether his hearing loss was permanently worsened by his service 
in the National Guard.  Applying the benefit of the doubt in 
favor of the Veteran, the Board finds that a grant of service 
connection for bilateral hearing loss is warranted.  

The Board bases its finding largely on the Veteran's hearing 
testimony regarding his noise exposure, the National Guard 
service records which document progressive worsening of his 
hearing acuity, and the opinion of Dr. S.D.H. that the noise to 
which he was exposed during service was detrimental to his 
hearing acuity.  Also, the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his difficulty hearing and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's hearing loss is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board also finds his statements to be 
credible.  The Veteran testified regarding his exposure to noise 
at the June 2010 Board hearing, and stated that he was not 
exposed to any excessive noise in his career or in recreational 
activities other than during his National Guard service.  His 
service records support the contention of damage to his hearing 
during the course of his National Guard career.  

Thus, considering the statements of the Veteran, as well as the 
competent medical evidence, the Board will resolve all reasonable 
doubt in the Veteran's favor and grant the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
54-56 (1990).

2.  Cardiovascular Disorder  

Next, the Veteran contends that he has a current cardiovascular 
disorder that began during a period of duty in the National 
Guard.  In a statement attached to his VA Form 9, the Veteran 
contends that the "get it done" policy of the National Guard 
led to a heart condition, as he was maintained in high stress 
activities in order to prepare him for deployment to Iraq.  He 
further stated that he was currently taking nitroglycerin for his 
heart condition.  Additionally, the Veteran's service records 
include an undated Memorandum for the State surgeon in which the 
Veteran states that in the late 1980s, he was given a temporary 
profile without his knowledge due to having a "silent heart 
attack."  In 1990, he was reviewing his records and became aware 
of the profile, which stated that the heart attack was discovered 
in an echocardiogram during a routine physical.  

The Veteran's STRs are negative for any manifestation of 
cardiovascular problems during his active duty in the Army from 
1966 to 1968.  His February 1968 separation examination report 
does not indicate any cardiovascular disease.  His September 1985 
enlistment examination report for the National Guard indicates 
that he had a history of chest pain.  Specifically, he had 
awakened 6 years prior with chest pain.  An electrocardiogram was 
negative, and there had been no recurrence.  

After enlistment in the National Guard, a November 1989 physical 
examination report included a similar history of chest pain.  It 
indicated that several years prior, the Veteran had awakened with 
chest pain.  He was seen by a physician, but the cardiac monitor 
was negative.  There is no other documentation of this incident.  

The Veteran's service records contain a Physical Profile dated in 
December 1990 which indicates that he did not clear Phase I of 
his cardiovascular screening, but no further detail is provided 
on the profile form.

In August 1991, the Veteran underwent a cardiovascular treadmill 
stress exercise test at the Boise Heart Clinic.  Although he had 
atypical chest pain during the test, he completed the protocol 
and the test was indicated to be normal.  

In October 1991, however, the Veteran returned to the Boise Heart 
Clinic for evaluation of possible coronary artery disease in the 
setting of increased coronary risk factors, namely elevated blood 
cholesterol and chronic tobacco use.  He was unaware of any 
definite heart problems in the past, although he did state that 
he had been seen in the emergency room at St. Luke's 10 years 
prior with a prolonged episode of substernal intense chest pain 
accompanied by diaphoresis.  The pain had lasted for 4 hours, and 
no diagnosis could be arrived at in the emergency room.  He had 
beens discharged without any follow-up.  He said he had regular 
electrocardiograms during his time in the National Guard and was 
unaware of any of them being abnormal.  He denied palpitations, 
lightheadedness, syncope, and shortness of breath.  He currently 
smoked 1 to one-and-a-half packs of cigarettes per day and had 
smoked for 24 years.  A 12-lead electrocardiogram revealed sinus 
rhythm with left axis deviation and probable remote inferior wall 
infarction.  The doctor, Dr. F.R.B., noted the treadmill testing 
performed in August; he exercised for 9 minutes, stopping 
secondary to fatigue, and near peak exercise, he had a brief 
episode of sharp stabbing chest pain at the right lower costal 
margin.  This was not felt to represent myocardial ischemia.  
There were no ST-T wave changes of significance.  The doctor 
assessed abnormal electrocardiogram with prominent Q waves in 
leads II, III, and AVF; possible coronary artery disease with 
previous remote inferior wall myocardial infarction; chronic 
tobacco use; and mild hypercholesterolemia.  The doctor noted 
that the resting electrocardiogram showed evidence of an inferior 
wall myocardial infarction of indeterminate age.  The doctor 
further stated that perhaps historically the Veteran had 
sustained a myocardial infarction 10 years before, although no 
diagnosis was made at the time.  On the other hand, the doctor 
stated, the electrocardiogram could be falsely positive for a 
remote infarction with the prominent Q waves simply related to an 
unusual cardiac position.  The doctor noted that review of 
subsequent electrocardiograms conducted during National Guard 
service would be helpful to reach a definitive conclusion.  The 
doctor recommended a thallium treadmill test.  If the treadmill 
test was normal, then it would not appear that the Veteran had 
any structural heart disease and could remain unrestricted in 
activities.  

The thallium treadmill test recommended by Dr. F.R.B. was 
conducted in January 1992 and was normal.  The doctor reviewed 
the test results and wrote a letter later that month.  The doctor 
noted that the thallium images at peak exercise and in recovery 
were entirely normal.  The doctor believed that this reasonably 
excluded coronary artery disease both in the form of a previous 
silent inferior wall infarction, as well as active myocardial 
ischemia.  Dr. F.R.B. recommended removing restrictions on 
physical activity, and stated that the Veteran could participate 
in the fitness requirements of the National Guard.  The doctor 
also recommended ongoing monitoring for the Veteran's cholesterol 
as well.  

In July 1992, the Veteran received a notification that he failed 
Phase II of cardiovascular screening, and that he was medically 
unfit for continued military service.  He was advised to contact 
a cardiologist and have specified tests performed; if those tests 
were negative, he would be retained in the National Guard.  
However, no further details are provided in the letter regarding 
the nature of the screening results, and there is no 
documentation indicating the Veteran actually underwent the tests 
recommended in the letter (although he continued in National 
Guard service for many more years, so it can be inferred that he 
did undergo testing and that the results were negative).  

There is no documentation of further treatment or evaluation for 
cardiovascular disease.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a finding that the Veteran has any current 
cardiovascular disease that is related to any period of active 
service in the Army, Reserve service, or National Guard service, 
including AD or any periods of ADT or IADT.  

Namely, the Board bases its finding on the opinion of Dr. F.R.B., 
who in January 1992 opined that the Veteran did not have a 
"silent heart attack" 10 years prior (before he even entered 
into National Guard service) and had no current cardiovascular 
disease.  Thus, Dr. F.R.B.'s opinion weighs against both a 
finding of a current disability, and of a nexus between any 
current disability and active duty, ADT, or IADT.  Also, there is 
no other documentation of treatment for a current heart 
condition.  Accordingly, the greater weight of the probative 
evidence is against finding that the Veteran has a current 
cardiovascular disorder.  As a result, the claim must fail.  
Indeed, in the absence of proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record (which here 
includes exhaustive medical evidence as well as history) fails to 
support a current diagnosis of the claimed disability, that 
holding would not apply.

Moreover, the history provided in the medical records indicates 
that the Veteran's alleged cardiovascular problems began well 
before he enlisted with the National Guard; per the 1985 
enlistment examination report, he was hospitalized with chest 
pain around 1979.  

In addition, continuity of the disorder has not been established 
by the evidence.  As above, the Board acknowledges that the 
Veteran is competent to give evidence about what he experienced; 
for example, he is competent to discuss his current chest pain 
and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 
465 (1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson, 
supra (noting that a layperson may comment on lay-observable 
symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

The criteria applicable to determinations of lay competency set 
forth above have not been met in this case.  Although the Veteran 
is competent to report feelings of chest pain or other symptoms 
of cardiovascular disorder, he is not competent to render a 
diagnosis of cardiovascular disease, which is made via technical 
medical tests which can only be interpreted by medical 
professionals.  Indeed, the diagnosis of cardiovascular disease 
involves complex medical issues that a lay person is not 
competent to address.  See Espiritu, supra.    

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for cardiovascular 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

3.  Low Back Disorder

Finally, the Veteran contends that he has a current low back 
disorder, diagnosed as a bulging disc at L4-L5, due to an injury 
that occurred during his National Guard service.  Specifically, 
at his June 2010 hearing, the Veteran testified that he fell off 
the back of a 5-ton truck during a nighttime exercise on an 
active duty weekend.  As the Veteran was going home after his 
shift, he missed the ladder as he was climbing off of the truck 
and fell.  He reported the incident to his supervisor, but was 
able to complete the weekend exercise.  He said lights were 
installed at the back of the truck thereafter. 

There is no documentation of the injury in the Veteran's service 
records other than an undated Memorandum for the State surgeon 
general in which the Veteran states that the only possible cause 
for his back injury is due to falling off a stairway at a 
"janis" exercise in the early 1990s.  He had come out of a 
lighted office in the "whale" at 2 in the morning, and there 
were no lights on the stairway.  He mis-stepped and fell off the 
stairway to the ground.  The next day he had reported the 
incident to his supervisor, and lights were installed in the 
stairway.  Months later, he had suffered an attack of back pain 
and was admitted to the hospital.  The final diagnosis was a 
bulging disc at L4-L5.  Since that incident, he had experienced 
numerous repeated episodes of severe back pain lasting up to 3 
months, and continuous everyday pain.  He had opted not to 
undergo surgery, although it had been recommended by his 
physician.  

Back pain is documented in the Veteran's National Guard service 
records and in private treatment records.  In March 1994, he was 
admitted to St. Luke's Regional Medical Center due to back pain 
and leg weakness.  The night prior, he had awakened at 2:30 in 
the morning because of back pain induced when he attempted to 
roll over in bed.  In attempting to do so, he also noted that his 
legs were weak.  He did not recall any traumatic or precipitating 
events.  Since then, the back pain had remained stable to 
slightly improved.  A thorocolumbar MRI was performed as 
paraparesis or myelopathy was suspected, but the MRI was 
unrevealing.  Due to the Veteran's ongoing back pain and unknown 
diagnosis, he was admitted to the hospital with possible 
diagnoses of cauda equina syndrome, ischemic myelopathy, or 
possibly an early postinfectious polyneuropathy such as Guillain-
Barre syndrome.  An MRI performed at the hospital revealed 
changes of degenerative disc disease at the L4-L5 level, with 
mild bulging of the annulus but no herniation.  There was also 
mild osteoarthritis and associated mild to moderate spinal 
stenosis at the L4-L5 level.  

An August 1994 physical examination report indicates the Veteran 
had minor back trouble, but does not elaborate.  

In February 1997, the Veteran came to the emergency department of 
St. Alphonsus Regional Medical Center complaining of significant 
low back pain of one day's duration.  He reported no known 
history of trauma or excessive exercise or movement over the last 
2 to 3 days.  He did not know why his back was hurting him now.  
He said he had similar pain 3 years before, but with accompanying 
weakness of the lower extremities.  His symptoms resolved within 
3 or 4 days at the time, and he left St. Luke's Regional Medical 
Center against medical advice.  Currently, the Veteran adamantly 
denied any weakness in his upper or lower extremities.  The 
doctor concluded that his pain was likely musculoskeletal in 
nature.  An x-ray showed lumbar disc disease and facet arthritis, 
maximal at the L4-L5 level with no fractures or destructive 
lesions.  

In March 1997, the Veteran was seen by Dr. S.W.A. for his back 
pain on referral from the doctor at St. Alphonsus Regional 
Medical Center.  The Veteran had been given pain medication.  
Currently, the Veteran described pain in his low back, increased 
by sitting or recumbency.  He also had pain into his flanks 
bilaterally, which he described as "heavy fullness."  He also 
had some independently occurring bifrontal headaches accompanied 
by nausea and rare vomiting.  He reported a similar episode in 
1994, lasting for 3 months and resolving spontaneously.  MRI 
studies conducted at the time revealed no detectable structural 
cause.  He had a recurrence of back pain in 1995 which did not 
require treatment.  Currently, he had occasional numbness and 
tingling in his legs.  The doctor assessed chronic recurrent low 
back pain, and ordered an MRI as well as a series of serologies.  

Later that month, the Veteran was seen for follow-up, and he 
continued to have low back pain.  The doctor reviewed the MRI 
study as well as the serologies.  The MRI appeared unchanged from 
that done previously although there is mention made of possible 
further disc protrusion at the L4-L5 level.  The doctor 
recommended that the Veteran obtain a neurosurgical opinion and 
referred him to Dr. R.T.F.

Dr. R.T.F. examined the Veteran and reviewed the MRI films, which 
showed a small disc bulge at L4-L5.  X-rays were taken at his 
office which showed no instability.  There was some tenderness to 
palpation in the lumbosacral region, and there was limited 
extension and flexion to 24 degrees.  The doctor assessed chronic 
low back pain and recommended physical therapy.  

In April 1997, the Veteran reported a great deal of improvement 
with physical therapy, with much less pain in his low back.  
General physical examination showed very mild spasm of the low 
back with full flexion and extension.  Dr. R.T.F. recommended 
another 3 or 4 weeks of physical therapy.  There are no further 
treatment notes from Dr. R.T.F.

In November 1997, the Veteran came to the clinic and requested a 
limited-duty profile.  He reported low back pain since 1994, when 
he was admitted to the hospital.  He had been diagnosed with 
Guillain-Barre syndrome.  He said the back pain would come and 
go, sometimes lasting for 3 or 4 months.  His current episode 
began in May 1997, and an MRI taken that month was negative.  The 
doctor noted that the Veteran's chart lacked evidence of the 
condition, and the history presented was unclear.  The doctor 
assessed low back pain and a herniated nucleus pulposis (HNP), by 
history.  

The Veteran followed up for his low back pain one week later, and 
the doctor was able to review treatment records from St. 
Alphonsus and St. Luke's Hospitals, as well as the notes of the 
Veteran's private physicians.  The doctor was unable to rule out 
Guillain-Barre syndrome.    

In December 1997, the Veteran was given a limited-duty physical 
profile due to low back pain and degenerative disc disease with a 
small HNP at L4-L5.  It was further noted that the Veteran was 
not a surgical candidate.  He was instructed to avoid running and 
sit-ups.    

A June 1999 periodic physical examination report specifically 
notes that the Veteran had a normal back examination, although it 
also includes a diagnosis of an HNP at L4-L5, as well as 
degenerative joint disease with radicular symptoms.  

Following the Veteran's retirement from National Guard service, 
in January 2006, he sought treatment with Dr. V.D.L.  He reported 
ongoing low back problems, with occasional difficulty getting out 
of the bathtub due to pain.  The doctor assessed a collapsed disc 
at L4-L5, and prescribed Vicodin for the Veteran's various 
musculoskeletal complaints, including cervical spine pain.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a low back 
disorder.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309 because, although there is 
radiographic evidence of arthritis in March 1994, any period of 
ADT that year did not constitute active military service for the 
purpose of the one-year presumptive period for service 
connection, and that ADT did not extend to 90 days, as discussed 
above.  The radiographic evidence of arthritis discovered in 1994 
was more than 25 years after his AD period from 1966 to 1968, and 
well before the ADT period in 2001 for which he was granted 
service connection for a knee disorder.  The Board also notes 
that the Veteran is claiming service connection due to an injury 
that occurred during ADT, although he did not identify 
specifically when the injury occurred, nor is it documented in 
his service records.  As discussed above, the presumptive 
provisions for service connection are not generally available for 
ADT or IADT, so any manifestation of a presumptive disability 
within one year following National Guard duty would not invoke 
the presumption. 

In addition, there are no competent medical opinions or other 
medical evidence relating the Veteran's low back disorder to any 
period of service.  Moreover, continuity of the disorder has not 
been established by the evidence.  As above, the Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss his 
current back pain and other experienced symptoms.  See, e.g., 
Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can even 
be sufficient with respect to establishing medical matters such 
as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Davidson v. Shinseki, supra (layperson may comment on 
lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of causation or etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The service records include an undated 
statement from the Veteran providing a history of injury to his 
back when he fell down a stairway.  However, there is no 
indication as to when that injury occurred, nor is there 
contemporaneous documentation of the injury.  Moreover, while 
there is documentation of back pain in 1994 and 1997, the 
Veteran, each time, denied any traumatic or precipitating event.  
Following final separation from National Guard service in 2004, 
there was no documentation of complaints or treatment for back 
pain until 2006, 2 years later.  While he is clearly sincere in 
his beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since his ADT injury, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment resulting from any back injury during a 
period of ADT and for 2 years following his National Guard 
discharge is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry, 7 Vet. App. 
59 (1994).  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.


Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disorder, diagnosed as a bulging disc at L4-L5, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a cardiovascular disorder is denied.

Service connection for a low back disorder, bulging disc at L4-
L5, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


